DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S Pub. No. 2014/0280464 A1 to De Ding et al. (hereinafter “De Ding”) in view of U.S Pub. No. 2005/0175168 A1 to Summe et al. (hereinafter “Summe”).
Regarding claim 1, De Ding discloses a method implemented by one or more processors, the method comprising: receiving user input from a human user to initiate performance of a task using a bot (paragraphs [0002] and [0021]-[0023]; A user may only be able to initiate a conversation with the bot when the presence status of the bot is online and/or available), wherein performance of the task using the bot comprises: initiating a telephone call to corresponding organizations, and conducting a corresponding telephone conversation between a corresponding instance of the bot and a corresponding human representative of each of the corresponding organizations; identifying, based on the user input, at least one value for a corresponding parameter utilized while conducting the corresponding telephone conversations; generating, based on corresponding additional user input received from the corresponding human representative of each of the corresponding organizations, corresponding output associated with information related to the at least one value for the corresponding parameter for each of the corresponding organizations; and causing, while conducting a corresponding telephone conversations (paragraphs [0018]-[0023]; when a client 104 wishes to initiate a conversation with the bot 120, the bot 120 needs to be running and available on the communications server 110. The client 104, such as an audio, textual, or video messaging application, may not be able to initiate a conversation with the bot 120 unless the client 104 has received a presence status from the bot 120 indicating that the bot 120 is online (running and available). Therefore, the bot 120 may be configured to provide a presence status, and the client 104 may be configured to receive the presence status, and the online presence status of the bot 120 may need to be provisioned to the client 104 so that the client 104 can initiate a conversation with the bot 120), the corresponding output associated with the information related to the at least one value for the corresponding parameter for each of the corresponding organizations to be provided for presentation to the human user via a computing device of the human user (paragraphs [0021]-[0023]; bot 120 may be referred to us a presentity, indicating that the bot 120 has presence information associated with it such as online status, reachability, and willingness to communicate).
However, De Ding does not explicitly teaches simultaneously initiating a plurality of telephone calls to corresponding organizations.
In the same field of endeavor, Summe discloses simultaneously initiating a plurality of telephone calls to corresponding organizations (paragraphs [0007], [0016] and [0030]- [0031]; during an automated outbound call system's operation, multiple simultaneous calls are initiated, to standard voice telephone lines).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skilled in the art to modify De Ding’s teaching with a feature of simultaneously initiating a plurality of telephone calls to corresponding organizations as taught by Summe in order to initiate multiple phone calls simultaneously to increase productivity (paragraph [0009]; Summe).

Regarding claim 2, De Ding discloses the method of claim 1, further comprising: in response to causing the corresponding output to be provided for presentation to the human user: receiving a human user selection from the human user of given output associated with a given organization of the corresponding organizations, and causing the bot to complete performance of the task with the given organization (Abstract and paragraphs [0019] and [0031]-[0033]; intermediary API may be configured to provide the presence data to a PIC client without consuming the communications server registered subscription limit. The intermediary API may employ a server-supported protocol-specific processing language or module to intercept the subscribing requests, to determine if the request is targeted for one or more bots executed on the communications server, and to determine if the request is for presence data for one or more bots).

Regarding claim 3, De Ding discloses the method of claim 2, wherein causing the bot to complete performance of the task with the given organization comprises:
 causing the bot to utilize the at least one value for the corresponding parameter in furtherance of the corresponding telephone conversation between the corresponding instance of the bot and the corresponding human representative of the given organization (Abstract and paragraphs [0019] and [0031]- [0033]; intermediary API may be configured to provide the presence data to a PIC client without consuming the communications server registered subscription limit. The intermediary API may employ a server-supported protocol-specific processing language or module to intercept the subscribing requests, to determine if the request is targeted for one or more bots executed on the communications server).

Regarding claim 4, De Ding discloses the method of claim 3, wherein the task comprises one of: an appointment task, a reservation task, an inventory task, or a transportation task (paragraphs [0014] and [0035]; A platform providing an intermediary API for intercepting and processing subscribing requests to a communications server may be implemented in configurations employing fewer or additional components, configurations, and performing other tasks).

Regarding claim 5, De Ding discloses the method of claim 2, further comprising: causing the bot to terminate the corresponding telephone conversations with the corresponding human representatives of the other corresponding organizations (paragraphs [0029] and [0031]; a terminating subscribing request may be sent to the communications server 210).

Regarding claim 6, De Ding discloses the method of claim 2, wherein the corresponding output associated with the information related to the at least one value for the corresponding parameter for each of the corresponding organizations provided for presentation to the human user is provided via a graphical user interface of the computing device of the human user, and wherein receiving the human user selection from the human user of the given output comprises receiving the human user selection via the graphical user interface of the computing device (paragraphs [00[0019]-[0023] and [0042]; Computing device 500 may also base input device(s) 512 such as keyboard, mouse, pen, voice input device, touch input device, an optical capture device for detecting gestures, and comparable input devices. Output device(s) 514 such as a display, speakers, printer, and other types of output devices). 

Regarding claim 7, De Ding discloses the method of claim 2, wherein the corresponding output associated with the information related to the at least one value for the corresponding parameter for each of the corresponding organizations provided for presentation to the human user is provided via a one or more speakers of the computing device of the human user, and wherein receiving the human user selection from the human user of the given output comprises receiving the human user selection via microphones of the computing device (paragraphs [00[0019]-[0023] and [0042]; Computing device 500 may also base input device(s) 512 such as keyboard, mouse, pen, voice input device, touch input device, an optical capture device for detecting gestures, and comparable input devices. Output device(s) 514 such as a display, speakers, printer, and other types of output devices).

Regarding claim 8, De Ding discloses the method of claim 1, wherein the corresponding organizations are identified based on further additional user input received from the human user prior to initiating the plurality of telephone calls to the corresponding organizations (paragraphs [0018],  [0019] and  [0042]; services provided by the communications server 110 may include, for example, a contact center and a help desk that provides information and responses to an inquiry in a client or user-initiated conversation).

Regarding claim 9, De Ding discloses the method of claim 1, wherein the corresponding organizations are identified based on a current location of the computing device of the human user (paragraphs [0031]- [0034]; intermediary API 214 identifies that the targeted bot of the SIP request is live and online).

Regarding claim 10, De Ding discloses the method of claim 1, wherein the user input received from the human user to initiate performance of the task is received via a search interface of the computing device of the human user (paragraphs [0001],  [0014]-[0015] and [0025]; a bot executed on the communications server may publish a presence status to indicate its current communication status, and a user desiring to communicate with the bot may initiate a conversation with the bot based on the published presence status. A user may only be able to initiate a conversation with the bot when the presence status of the bot is online and/or available).
    
Claims 11-19 are system claims correspond to method claims 1-9. Therefore, claim 12 has been analyzed and rejected based on system claims 1-9.
   
Claim 20 is a non-transitory computer-readable claims correspond to method claim 1. Therefore, claim 20 has been analyzed and rejected based on method claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKELAW A TESHALE whose telephone number is (571)270-5302. The examiner can normally be reached 9 am -6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571)272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AKELAW TESHALE
Primary Examiner
Art Unit 2653



/AKELAW TESHALE/Primary Examiner, Art Unit 2653